The Supreme Court affirmed the decree of the Common Pleas on May 25, 1885, in the following opinion :
Per Curiam.
Although the discontinuance of the case might have been more clearly entered of record, yet inasmuch as the motion for "leave to discontinue was filed by leave of the Court, and was *287afterwards unmistakably recognized and held by tbe Court to be a discontinuance, we must refuse to quash on the alleged ground that the subsequent order was interlocutory only. It was final. No formal answer had been filed whereby the cause was put at issue. It'might therefore by leave of the Court he discontinued. In fact no objection appears to have been made thereto. The petition on which the rule for allowance was granted denied the only fact for which the divorce was asked. The rule was granted while the cause was pending. The Court had an undoubted right to order the allowance. The appellant •could not defeat 'that right thus attached, by afterwards asking to discontinue the case. The Court might still make the order covering the time until it was discontinued. That is just what it did.
Decree affirmed and appeal dismissed at the cost of the appelant.